zim-ce
April 21, 2015



Honorable Judge
Court of Criminal Appeals of Texas
PO Box 12308 Capitol Station
Austin, TX 78711

        RE:      Armando Aguilliar
                 TDCJ #1101662
                 Gib Lewis Unit
                 777 FM 3497
                 Woodville, TX 75990

Honorable Staff of the Criminal Court Appeals of Texas, my name is Armando Aguilliar #11016621 am
currently private of my freedom in a prison of TDCJ Gib Lewis Unit. I am writing to you for the reason
that I want to know my status of my case in court.                         ,

I did send to your respectable court my legal papers asking for a better recommendation in my case, a
"request of time-cut" dated January 5,2015.1 still have not received an answer or any information and I
would like to know if you received it or if I should send my papers to Longview Gregg County
Courthouse. Any information that is provided concerning this matter is greatly appreciated on my part.
                                                                           i
Respectfully,                                                              j



Armando Aguilliar




                                                                               RECEIVED IN
                                                                       COURT OF CRIMINAL APPEALS
                                                                                APR 2 9 2015

                                                                                eiAcosi